EXHIBIT 10.100




THIS WARRANT HAS BEEN ISSUED IN RELIANCE UPON THE REPRESENTATION OF THE HOLDER
THAT IT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARDS
THE RESALE OR OTHER DISTRIBUTION THEREOF. NEITHER THIS WARRANT NOR THE SHARES
ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.




BION ENVIRONMENTAL TECHNOLOGIES, INC.




Class DBEXTAUG

Warrant to Subscribe

 August 1, 2018

for 3,000,000 Shares

 




Void After June 30, 2025




     THIS CERTIFIES that, for value received, Dominic Bassani or its registered
assigns ("Holder"), is entitled to subscribe for and purchase from Bion
Environmental Technologies, Inc., a Colorado corporation (hereinafter called the
"Company"), at the price of $0.60 per share (such price as from time to time
adjusted as hereinafter provided being hereinafter called the "Warrant Price"),
from August 1, 2018 until June 30, 2025 (the "Warrant Expiration Date up to
3,000,000 (subject to adjustment as hereinafter provided)fully paid and
non-assessable shares of Common Stock, no par value per share, of the Company
(hereinafter called the "Common Stock"), subject, however, to the provisions and
upon the terms and conditions hereinafter set forth. This Warrant and any
warrant or warrants subsequently issued upon exchange or transfer thereof are
hereinafter collectively called the "Warrants”. "Registered Holder" shall mean,
as to any Warrant and as of any particular date the person in whose name the
certificate representing the Warrant shall be registered on that date on the
books maintained by the Company pursuant to Section 3(b).




     Section 1.   Exercise of Warrant.




           (a)     Method of Exercise.




The rights represented by this Warrant may be exercised by the Holder hereof, in
whole at any time or from time to time in part, but not as to a fractional share
of Common Stock, by the surrender of this Warrant (properly endorsed) at the
office of the Company as it may designate by notice in writing to the Holder
thereof at the address of such Holder appearing on the books of the Company, and
as further provided below in this Section 1 by payment to the Company of the
Warrant Price in cash or by certified or official bank check, for each share
being purchased.




In lieu of exercising this Warrant via cash payment,  the Holder may effect a
cashless exercise and receive Common Stock equal to the value of this Warrant
(or the portion thereof being cancelled by means of a net issuance  exercise, in
which event the Company shall issue to the Holder a number of shares of Common
Stock computed using the following formula:




                        X = Y (A – B)

                                A




          Where X = the number of shares of Common Stock to be issued to the
Holder.

                Y = the number of shares purchasable under this Warrant or, if
only A portion of the Warrant is being exercised (at the date of such
calculation).

                A = the current Market Price (as defined below) of one share of
Common Stock (at the date of such calculation).

                B = the exercise price (as adjusted to the date of calculation).




          If the above calculation results in a negative number, then no Warrant
shares of Common Stock shall be issued or issuable upon conversion of this
Warrant pursuant to this Section 1 (b), and the Warrant shall not be deemed to
have been exercised, notwithstanding the delivery of the notice of election.











--------------------------------------------------------------------------------

          (b)     Delivery of Certificates. Etc.  In the event of any exercise
of the rights represented by this Warrant, a certificate or certificates for the
shares of Common Stock so purchased, registered in the name of the Holder, shall
be delivered to the Holder hereof within a reasonable time, not exceeding ten
days, after the rights represented by this Warrant shall have been so exercised;
and, unless this Warrant has expired, a new Warrant representing the number of
shares (except a remaining fractional share), if any, with respect to which this
Warrant shall not then have been exercised shall also be issued to the Holder
hereof within such time.  The person in whose name any certificate for shares of
Common Stock is issued upon exercise of this Warrant shall for all purposes be
deemed to have become the Holder of record of such shares on the date on which
the Warrant was surrendered and payment of the Warrant Price and any applicable
taxes was made, except that, if the date of such surrender and payment is a date
on which the stock transfer books of the Company are closed, such person shall
be deemed to have become the Holder of such shares at the close of business on
the next succeeding date on which the stock transfer books are open.




     2.  Reservation of Shares; Listing; Payment of Taxes; etc.




(a)     The Company covenants that it will at all times reserve and keep
available out of its authorized Common Stock, solely for the purpose of issue
upon exercise of this Warrant, such number of shares of Common Stock as shall
then be issuable upon the exercise of all outstanding Warrants.  The Company
covenants that all shares of Common Stock which shall be issuable upon exercise
of this Warrant shall, at the time of delivery (assuming full payment of the
purchase price thereof), be duly and validly issued, fully paid, nonassessable
and free from all issuance taxes, liens and charges with respect to the issue
thereof including, without limitation, adverse claims whatsoever (with the
exception of claims arising through the acts of the Registered Holders
themselves and except as arising from applicable Federal and state securities
laws), that the Company shall have paid all taxes, if any, in respect of the
original issuance thereof and that upon issuance such shares, to the extent
applicable, shall be listed on, or included in, the Stock Market. As used
herein, "Stock Market" shall mean the principal national securities exchange on
which the Common Stock is listed or admitted to trading or, if the Common Stock
is not listed or admitted to trading on any national securities exchange, shall
mean NASDAQ or, if the Common Stock is not quoted on NASDAQ, shall mean the OTC
Bulletin Board or, if the Common Stock is not quoted on the OTC Bulletin Board,
shall mean the over-the-counter market as furnished by any NASD member firm
selected from time to time by the Company for that purpose.




          (b)     The Company covenants that if any securities to be reserved
for the purpose of exercise of this Warrant hereunder require registration with,
or the approval of, any governmental authority under any federal securities law
before such securities may be validly issued or delivered upon such exercise,
then the Company will in good faith and as expeditiously as reasonably possible,
endeavor to secure such registration or approval.  The Company will use
reasonable efforts to obtain appropriate approvals or registrations under state
"blue sky" securities laws; provided, that the Company shall not be required to
qualify as a foreign corporation or file a general or limited consent to service
of process in any such jurisdictions or make any changes in its capital
structure or any other aspects of its business or enter into any agreements with
blue sky commissions, including any agreement to escrow shares of its capital
stock.  With respect to any such securities, however, Warrants may not be
exercised by, or shares of Common Stock issued to, any Registered Holder in any
state in which such exercise would be unlawful.




          (c)     The Company shall pay all documentary, stamp or similar taxes
and other similar governmental charges that may be imposed with respect to the
issuance of this Warrant, or the issuance or delivery of any shares upon
exercise of this Warrant; provided, however, that if the shares of Common Stock
are to be delivered in a name other than the name of the Registered Holder on
any Warrant being exercised, then no such delivery shall be made unless the
person requesting the same has paid to the Company the amount of transfer taxes
or charges incident thereto, if any.








--------------------------------------------------------------------------------

     3.   Exchange and Registration of Transfer.




          (a)     This Warrant may be exchanged for another Warrant representing
an equal aggregate number of Warrants of the same class or may be transferred in
whole or in part, by surrendering it to the Company at its corporate office.
 Upon satisfaction of the terms and provisions hereof, the Company shall
execute, and the Company shall sign, issue and deliver in exchange therefore,
such new Warrant or Warrants that the Registered Holder making the exchange
shall be entitled to receive.




          (b)     The Company shall keep at its office books in which, subject
to such reasonable regulations as it may prescribe, it shall register Warrants
and any transfers thereof in accordance with its regular practice.  Upon due
presentment for registration of transfer of any Warrant at such office, the
Company shall execute and the Company shall issue and deliver to the transferee
or transferees a new Warrant or Warrants representing an equal aggregate number
of Warrants.




          (c)     With respect to all Warrants presented for registration or
transfer, or for exchange or exercise, the subscription form attached hereto
shall be duly endorsed, or be accompanied by a written instrument or instruments
of transfer and subscription, in form satisfactory to the Company, duly executed
by the Registered Holder or his attorney-in-fact duly authorized in writing.




          (d)     Prior to due presentment for registration of transfer thereof,
the Company may deem and treat the Registered Holder of any Warrant as the
absolute owner thereof (notwithstanding any notations of ownership or writing
thereon made by anyone other than a duly authorized officer of the Company) for
all purposes and shall not be affected by any notice to the contrary.




     4.   Loss or Mutilation.  Upon receipt by the Company of evidence
satisfactory to it of the ownership of and loss, theft, destruction or
mutilation of any Warrant and (in case of loss, theft or destruction) of
indemnity satisfactory to it, and (in the case of mutilation) upon surrender and
cancellation thereof, the Company shall execute, sign and deliver to the
Registered Holder in lieu thereof a new Warrant of like tenor representing an
equal aggregate number of Warrants.




     5.   Adjustment of Warrant Price and Number of Shares of Common Stock or
Warrants.  Upon each adjustment of the Warrant Price pursuant to this Section 5,
the total number of shares of Common Stock purchasable upon the exercise of each
Warrant shall (subject to the provisions contained in Subsection 5(c)) be such
number of shares (calculated to the nearest tenth) purchasable at the Warrant
Price in effect immediately prior to such adjustment multiplied by a fraction,
the numerator of which shall be the Warrant Price in effect immediately prior to
such adjustment and the denominator of which shall be the Warrant Price in
effect immediately after such adjustment.  Notwithstanding any other provision
in this Warrant, no adjustment shall be made upon the issuance or sale of Common
Stock or Convertible (or derivative) securities of the Company for
 consideration to the Company that is not less than the lower of A)Fair Market
Value as determined by the Company's Board of Directors or B) the bid price of
the Company's Common Stock on the date of issuance (as determined by quotations
on the Stock Market); FURTHER PROVIDED that, for all purposes in this Warrant,
if the average daily trading  volume of shares of the Company's Common Stock
traded during the prior 50 trading days shall be less than 25,000 shares, the
determination of the Board of Directors related to issuance of such securities
(or related to the adjustment of the terms of outstanding securities)shall be
treated as valid exercise of their business judgment and deemed to be issuance
(or adjustment) at the Fair Market Value (or greater) and such determination
shall be binding as Holder agrees and acknowledges that a trading market without
at least such limited liquidity and volume cannot provide a reasonable basis for
Fair Market Value determination without adjustment for other relevant, material
factors, and therefore,such actions (issuance and/or adjustments) by the Company
shall not trigger any adjustments to this Warrant.








--------------------------------------------------------------------------------

          (a)     Except as otherwise provided herein, in the event the Company
shall, at any time or from time to time after the date hereof, (i) sell or issue
any shares of Common Stock for a consideration per share less than the Warrant
Price in effect on the date of such sale or issuance, (ii) issue any shares of
Common Stock as a stock dividend to the Holders of Common Stock, or (iii)
subdivide or combine the outstanding shares of Common Stock into a greater or
fewer number of shares (any such sale, issuance, subdivision or combination
being herein called a "Change of Shares"), then, and thereafter upon each
further Change of Shares, the Warrant Price in effect immediately prior to such
Change of Shares shall be changed to a price (rounded to the nearest cent)
determined by multiplying the Warrant Price in effect immediately prior thereto
by a fraction, the numerator of which shall be (x) the sum of (A) the number of
shares of Common Stock outstanding immediately prior to the sale or issuance of
such additional shares or such subdivision or combination plus (B) the number of
shares of Common Stock that the aggregate consideration received (determined as
provided in Paragraph 5(g)(v)) for the issuance of such additional shares would
purchase at the Warrant Price in effect on the date of such issuance and the
denominator of which shall be (y) the number of shares of Common Stock
outstanding immediately after the sale or issuance of such additional shares or
such subdivision or combination.  Such adjustment shall be made successively
whenever any such issuance is made.




          (b)     In case of any reclassification, capital reorganization or
other change of outstanding shares of Common Stock, or in case of any
consolidation or merger of the Company with or into another entity (other than a
consolidation or merger in which the Company is the continuing entity and which
does not result in any reclassification, capital reorganization or other change
of outstanding shares of Common Stock other than the number thereof), or in case
of any sale or conveyance to another entity of the property of the Company as,
or substantially as, an entirety (other than a sale/leaseback, mortgage or other
financing transaction), the Company shall cause effective provision to be made
so that each Holder of a Warrant then outstanding shall have the right
thereafter, by exercising such Warrant, upon the terms and conditions specified
in the Warrant and in lieu of the shares of Common Stock  immediately
theretofore purchasable upon exercise of the Warrant, to purchase the kind and
number of shares of stock or other securities or property (including cash)
receivable upon such reclassification, capital reorganization or other change,
consolidation, merger, sale or conveyance by a Holder of the number of shares of
Common Stock that might have been purchased upon exercise of such Warrant
immediately prior to such reclassification, capital reorganization or other
change, consolidation, merger, sale or conveyance.  Any such provision shall
include provision for adjustments that shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Section 5.  The Company
shall not effect any such consolidation, merger or sale unless prior to, or
simultaneously with, the consummation thereof the successor (if other than the
Company) resulting from such consolidation or merger or the entity purchasing
assets or other appropriate entity shall assume, by written instrument executed
and delivered to the Company, the obligation to deliver to the Holder of each
Warrant such shares of stock, securities or assets as, in accordance with the
foregoing provisions, such Holders may be entitled to purchase and the other
obligations under this Warrant.  The foregoing provisions shall similarly apply
to successive reclassifications, capital reorganizations and other changes of
outstanding shares of Common Stock and to successive consolidations, mergers,
sales or conveyances.




          (c)     If, at any time or from time to time, the Company shall issue
or distribute to the Holders of shares of Common Stock evidence of its
indebtedness, any other securities of the Company or any cash, property or other
assets (excluding an issuance or distribution governed by one of the preceding
Subsections of this Section 5 and also excluding cash dividends or cash
distributions paid out of net profits legally available therefore in the full
amount thereof (any such non-excluded event being herein called a "Special
Dividend")), then in each case the Registered Holders of the Warrants shall be
entitled to a proportionate share of any such Special Dividend as though they
were the Holders of the number of shares of Common Stock of the Company for
which their Warrants are exercisable as of the record date fixed for the
determination of the Holders of Common Stock of the Company entitled to receive
such Special Dividend.








--------------------------------------------------------------------------------

          (d)     The Company may elect, upon any adjustment of the Warrant
Price hereunder, to adjust the number of Warrants outstanding, in lieu of the
adjustment in the number of shares of Common Stock purchasable upon the exercise
of each Warrant as hereinabove provided, so that each Warrant outstanding after
such adjustment shall represent the right to purchase one share of Common Stock.
 Each Warrant held of record prior to such adjustment of the number of Warrants
shall become that number of Warrants (calculated to the nearest tenth)
determined by multiplying the number one by a fraction, the numerator of which
shall be the Warrant Price in effect immediately prior to such adjustment and
the denominator of which shall be the Warrant Price in effect immediately after
such adjustment.  Upon each adjustment of the number of Warrants pursuant to
this Section 5, the Company shall, as promptly as practicable, cause to be
distributed to each Registered Holder of Warrants on the date of such adjustment
Warrants evidencing, subject to Section 6, the number of additional Warrants to
which such Holder shall be entitled as a result of such adjustment or, at the
option of the Company, cause to be distributed to such Holder in substitution
and replacement for the Warrants held by him prior to the date of adjustment
(and upon surrender thereof, if required by the Company) new Warrants evidencing
the number of Warrants to which such Holder shall be entitled after such
adjustment.




          (e)     Irrespective of any adjustments or changes in the Warrant
Price or the number of shares of Common Stock purchasable upon exercise of this
Warrant, the Warrants theretofore and thereafter issued shall, unless the
Company shall exercise its option to issue new Warrants pursuant to Subsection
3(a), continue to express the same Warrant Price per share, number of shares
purchasable thereunder and Redemption Price therefore as when the same were
originally issued.




          (f)     After each adjustment of the Warrant Price pursuant to this
Section 5, the Company will promptly prepare a certificate signed by the
Chairman or President, and by the Treasurer or an Assistant Treasurer or the
Secretary or an Assistant Secretary, of the Company setting forth: (i) the
Warrant Price as so adjusted, (ii) the number of shares of Common Stock
purchasable upon exercise of each Warrant after such adjustment, and, if the
Company shall have elected to adjust the number of Warrants pursuant to
Subsection 5(d), the number of Warrants to which the registered Holder of each
Warrant shall then be entitled, and the adjustment in Redemption Price resulting
there from, and (iii) a brief statement of the facts accounting for such
adjustment.  The Company will cause a brief summary thereof to be sent by
ordinary first class mail to each Registered Holder of Warrants at his or her
last address as it shall appear on the registry books.  No failure to mail such
notice or any defect therein or in the mailing thereof shall affect the validity
of such adjustment.  The affidavit the Secretary or an Assistant Secretary of
the Company that such notice has been mailed shall, in the absence of fraud, be
prima facie evidence of the facts stated therein.




          (g)     For purposes of Subsections 5(a) and 5(d), the following
provisions (i) to (v) shall also be applicable:




                  (i)     the number of shares of Common Stock deemed
outstanding at any given time shall include all shares of capital stock
convertible into, or exchangeable for, Common Stock (on an as converted basis)
as well as all shares of Common Stock issuable upon the exercise of (x) any
convertible debt, (y) warrants outstanding on the date hereof and (z) options
outstanding on the date hereof.




                  (ii)     No adjustment of the Warrant Price shall be made
unless such adjustment would require an increase or decrease of at least $.01 in
such price; provided that any adjustments which by reason of this Paragraph (ii)
are not required to be made shall be carried forward and shall be made at the
time of and together with the next subsequent adjustment which, together with
adjustments so carried forward, shall require an increase or decrease of at
least $.01 in the Warrant Price then in effect hereunder.








--------------------------------------------------------------------------------

                  (iii)     In case of (1) the sale by the Company (including as
a component of a unit) of any rights or warrants to subscribe for or purchase,
or any options for the purchase of, Common Stock or any securities convertible
into or exchangeable for Common Stock (such securities convertible, exercisable
or exchangeable into Common Stock being herein called "Convertible Securities"),
or (2) the issuance by the Company, without the receipt by the Company of any
consideration therefore, of any rights or warrants to subscribe for or purchase,
or any options for the purchase of, Common Stock or Convertible Securities,
whether or not such rights, warrants or options, or the right to convert or
exchange such Convertible Securities, are immediately exercisable, and the
consideration per share for which Common Stock is issuable upon the exercise of
such rights, warrants or options or upon the conversion or exchange of such
Convertible Securities (determined by dividing (x) the minimum aggregate
consideration, as set forth in the instrument relating thereto without regard to
any antidilution or similar provisions contained therein for a subsequent
adjustment of such amount, payable to the Company upon the exercise of such
rights, warrants or options, plus the consideration received by the Company for
the issuance or sale of such rights, warrants or options, plus, in the case of
such Convertible Securities, the minimum aggregate amount, as set forth in the
instrument relating thereto without regard to any antidilution or similar
provisions contained therein for a subsequent adjustment of such amount, of
additional consideration, if any, other than such Convertible Securities,
payable upon the conversion or exchange thereof, by (y) the total maximum
number, as set forth in the instrument relating thereto without regard to any
antidilution or similar provisions contained therein for a subsequent adjustment
of such amount, of shares of Common Stock issuable upon the exercise of such
rights, warrants or options or upon the conversion or exchange of such
Convertible Securities issuable upon the exercise of such rights, warrants or
options) is less than the Warrant Price of the Common Stock as of the date of
the issuance or sale of such rights, warrants or options, then such total
maximum number of shares of Common Stock issuable upon the exercise of such
rights, warrants or options or upon the conversion or exchange of such
Convertible Securities (as of the date of the issuance or sale of such rights,
warrants or options) shall be deemed to be "Common Stock" for purposes of
Subsections 5(a) and 5(d) and shall be deemed to have been sold for an amount
equal to such consideration per share and shall cause an adjustment to be made
in accordance with Subsections 5(a) and 5(d).




                  (iv)     In case of the sale or other issuance by the Company
of any Convertible Securities, whether or not the right of conversion or
exchange thereunder is immediately exercisable, and the price per share for
which Common Stock is issuable upon the conversion or exchange of such
Convertible Securities (determined by dividing (x) the total amount of
consideration received by the Company for the sale of such Convertible
Securities, plus the minimum aggregate amount, as set forth in the instrument
relating thereto without regard to any antidilution or similar provisions
contained therein for a subsequent adjustment of such amount, of additional
consideration, if any, other than such Convertible Securities, payable upon the
conversion or exchange thereof, by (y) the total maximum number, as set forth in
the instrument relating thereto without regard to any antidilution or similar
provisions contained therein for a subsequent adjustment of such amount, of
shares of Common Stock issuable upon the conversion or exchange of such
Convertible Securities) is less than the Warrant Price of the Common Stock as of
the date of the sale of such Convertible Securities, then such total maximum
number of shares of Common Stock issuable upon the conversion or exchange of
such Convertible Securities (as of the date of the sale of such Convertible
Securities) shall be deemed to be "Common Stock" for purposes of Subsections
5(a) and 5(d) and shall be deemed to have been sold for an amount equal to such
consideration per share and shall cause an adjustment to be made in accordance
with Subsections 5(a) and 5(d).








--------------------------------------------------------------------------------

                  (v)     In case the Company shall modify the rights of
conversion, exchange or exercise of any of the securities referred to in
Paragraphs (iii) or (iv) of this Subsection 5(g) or any other securities of the
Company convertible, exchangeable or exercisable for shares of Common Stock, for
any reason other than an event that would require adjustment to prevent
dilution, so that the consideration per share received by the Company after such
modification is less than the Warrant Price as of the date prior to such
modification, then such securities, to the extent not theretofore exercised,
converted or exchanged, shall be deemed to have expired or terminated
immediately prior to the date of such modification and the Company shall be
deemed, for purposes of calculating any adjustments pursuant to this Section 5,
to have issued such new securities upon such new terms on the date of
modification.  Such adjustment shall become effective as of the date upon which
such modification shall take effect.  On the expiration or cancellation of any
such right, warrant or option or the termination or cancellation of any such
right to convert or exchange any such Convertible Securities, the Warrant Price
then in effect hereunder shall forthwith be readjusted to such Warrant Price as
would have obtained (a) had the adjustments made upon the issuance or sale of
such rights, warrants, options or Convertible Securities been made upon the
basis of the issuance of only the number of shares of Common Stock theretofore
actually delivered (and the total consideration received therefore) upon the
exercise of such rights, warrants or options or upon the conversion or exchange
of such Convertible Securities and (b) had adjustments been made on the basis of
the Warrant Price as adjusted under clause (a) of this sentence for all
transactions (which would have affected such adjusted Warrant Price) made after
the issuance or sale of such rights, warrants, options or Convertible
Securities.




                  (vi)     In case of the sale of any shares of Common Stock,
any Convertible Securities, any rights or warrants to subscribe for or purchase,
or any options for the purchase of, Common Stock or Convertible Securities, the
consideration received by the Company therefore shall be deemed to be the gross
sales price therefore without deducting there from any expense paid or incurred
by the Company or any underwriting discounts or commissions or concessions paid
or allowed by the Company in connection therewith.  In the event that any
securities shall be issued in connection with any other securities of the
Company, together comprising one integral transaction in which no specific
consideration is allocated among the securities, then each of such securities
shall be deemed to have been issued for such consideration as the Board of
Directors of the Company determines in good faith; provided, however that if
Holders of more than of 10% of the then outstanding Warrants disagree with such
determination, the Company shall retain an independent investment banking firm
for the purpose of obtaining an appraisal.




          (h)     Notwithstanding any other provision hereof, no adjustment to
the Warrant Price of the Warrants or to the number of shares of Common Stock
purchasable upon the exercise of each Warrant will be made:




                  (i)     upon the exercise of any of the options outstanding on
the date hereof under the Company's existing stock option plans; or




                  (ii)     upon the issuance or exercise of  warrant or options
 which may hereafter be granted with the approval of the Board of Directors, or
exercised, under any employee benefit plan of the Company to officers,
directors, consultants or employees, but only with respect to such warrants
and/or options as are exercisable at prices no lower than the Closing Bid Price
(or, if the price referenced in the definition of Closing Bid Price cannot be
determined, the Fair Market Value (as defined below)) of the Common Stock as of
the date of grant thereof, or, as to warrants, the date of pricing of the
commencement of the offering pursuant to which such warrants were purchased; or




                  (iii)    upon the issuance or exercise of any options or
warrants that are granted to or held by the “Holder” or any of its successors,
assigns, affiliates and or agents; or








--------------------------------------------------------------------------------

                  (iv)     Notwithstanding any other provision in this Warrant,
no  adjustment shall be made upon the issuance or sale of Common Stock or
Convertible  (or derivative) securities of the Company for consideration to the
Company that  is not less than the lower of A)Fair Market Value as determined by
the Company's  Board of Directors or B) the bid price of the Company's Common
Stock on the date of issuance (as determined by quotations on the Stock Market);
FURTHER PROVIDED that, for  all purposes in this Warrant, if the average daily
trading volume of shares of the Company's Common Stock traded during the prior
50 trading days shall be less than 25,000 shares, the determination of the Board
of Directors upon issuance of such securities (or related to the adjustment of
the terms of outstanding securities) shall be treated as valid exercise of their
business judgment and deemed to be the Fair Market Value and such determination
shall be binding as a market with so little liquidity and volume cannot provide
a reasonable basis for Fair Market Value determination without adjustment for
other relevant, material factors, and, therefore, such actions shall not trigger
any adjustments to this Warrant; or




                  (v)      upon the issuance or sale of Common Stock or
Convertible Securities pursuant to the exercise of any rights, options or
warrants to receive, subscribe for or purchase, or any options for the purchase
of, Common Stock or Convertible Securities, whether or not such rights, warrants
or options were outstanding on the date of the original sale of the Warrants or
were thereafter issued or sold, provided that an adjustment was either made or
not required to be made in accordance with Subsections 5(a) and 5(d) in
connection with the issuance or sale of such securities or any modification of
the terms thereof; or




                  (vi)     upon the issuance or sale of Common Stock upon
conversion or exchange of any Convertible Securities, provided that any
adjustments required to be made upon the issuance or sale of such Convertible
Securities or any modification of the terms thereof were so made, and whether or
not such Convertible Securities were outstanding on the date of the original
sale of the Warrants or were thereafter issued or sold.




Paragraph 5(g)(v) shall nevertheless apply to any modification of the rights of
conversion, exchange or exercise of any of the securities referred to in
Paragraphs (i), (ii) and (iii) of this Subsection 5(h). For purposes hereof,
"Fair Market Value" shall mean the average Closing Bid Price for twenty (20)
consecutive trading days, ending with the trading day prior to the date as of
which the Fair Market Value is being determined, (with appropriate adjustments
for subdivisions or combinations of shares effected during such period) provided
that if the prices referred to in the definition of Closing Bid Price cannot be
determined for such period, "Fair Market Value" shall be the fair market value
as determined by the Board of Directors  in good faith.




Notwithstanding any other provision in this Warrant, no adjustment shall be made
upon the issuance or sale of Common Stock or Convertible (or derivative)
securities of the Company for consideration to the Company that is not less than
the lower of A)Fair Market Value as determined by the Company's Board of
Directors or B) the bid price of the Company's Common Stock on the date of
issuance (as determined by quotations on the Stock Market); FURTHER PROVIDED
that, for all purposes in this Warrant, if the average daily trading volume of
shares of the Company's Common Stock traded during the prior 50 trading days
shall be less than 25,000 shares, the determination of the Board of Directors
upon issuance of such securities (or related to the adjustment of the terms of
outstanding securities) shall be treated as valid exercise of their business
judgment and deemed to be the Fair Market Value and such determination shall be
binding as a market with so little liquidity and volume cannot provide a
reasonable basis for Fair Market Value determination without adjustment for
other relevant, material factors, and, therefore, such actions shall not trigger
any adjustments to this Warrant.








--------------------------------------------------------------------------------

          (i)     As used in this Section 5, the term "Common Stock" shall mean
and include the Company's Common Stock authorized on the date of the original
issue of the Warrants and shall also include any capital stock of any class of
the Company thereafter authorized which shall not be limited to a  fixed sum or
percentage in respect of the rights of the Holders thereof to participate in
dividends and in the distribution of assets upon the voluntary liquidation,
dissolution or winding up of the Company; provided, however, that the shares
issuable upon exercise of the Warrants shall include only shares of such class
designated in the Company's Certificate of Incorporation, as amended, as Common
Stock on the date of the original issue of the Warrants or (i), in the case of
any reclassification, change, consolidation, merger, sale or conveyance of the
character referred to in Subsection 5(c), the stock, securities or property
provided for in such section or (ii), in the case of any reclassification or
change in the outstanding shares of Common Stock issuable upon exercise of the
Warrants as a result of a subdivision or combination or consisting of a change
in par value, or from par value to no par value, or from no par value to par
value, such shares of Common Stock as so reclassified or changed.




          (j)     Any determination as to whether an adjustment in the Warrant
Price in effect hereunder is required pursuant to Section 5, or as to the amount
of any such adjustment, if required, shall be binding upon the Holders of the
Warrants and the Company if made in good faith by the Board of Directors of the
Company.




          (k)     If and whenever the Company shall grant to the Holders of
Common Stock, as such, rights or warrants to subscribe for or to purchase, or
any options for the purchase of, Common Stock or securities convertible into or
exchangeable for or carrying a right, warrant or option to purchase Common
Stock, the Company may at its option elect concurrently therewith to grant to
each Registered Holder as of the record date for such transaction of the
Warrants then outstanding, the rights, warrants or options to which each
Registered Holder would have been entitled if, on the record date used to
determine the shareHolders entitled to the rights, warrants or options being
granted by the Company, the Registered Holder were the Holder of record of the
number of whole shares of Common Stock then issuable upon exercise of his or her
Warrant.  If the Company shall so elect under this Subsection 5(k), then such
grant by the Company to the Holders of the Warrants shall be in lieu of any
adjustment which otherwise might be called for pursuant to this Section 5.




     6.   Fractional Warrants and Fractional Shares.  If the number of shares of
Common Stock purchasable upon the exercise of each Warrant is adjusted pursuant
to Section 5, the Company nevertheless shall not be required to issue fractions
of shares, upon exercise of the Warrant or otherwise, nor to distribute
certificates that evidence fractional shares.  With respect to any fraction of a
share called for upon any exercise hereof, the Company shall pay to the
Registered Holder an amount in cash equal to such fraction multiplied by the
Fair Market Value of one share of Common Stock as of the date of exercise.




     7.   Warrant Holders Not Deemed ShareHolders.  No Holder of Warrants shall,
as such, be entitled to vote or to receive dividends or be deemed the Holder of
Common Stock that may at any time be issuable upon exercise of such Warrants for
any purpose whatsoever, nor shall anything contained herein be construed to
confer upon the Holder of Warrants, as such, any of the rights of a shareHolder
of the Company or any right to vote for the election of directors or upon any
matter submitted to shareHolders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issue or
reclassification of stock, change of par value or change of stock to no par
value, consolidation, merger or conveyance or otherwise), or to receive notice
of meetings, or to receive dividends or subscription rights, until such Holder
shall have exercised such Warrants and been issued shares of Common Stock in
accordance with the provisions hereof.




     8.   Rights of Action.  All rights of action with respect to this Agreement
are vested in the respective Registered Holders of the Warrants, and any
Registered Holder of a  Warrant, without consent of the Holder of any other
Warrant, may, in his own behalf and for his own benefit, enforce against the
Company his right to exercise his Warrant for the purchase of shares of Common
Stock in the manner provided herein.




     9.   Agreement of Warrant Holders.  Every Holder of any Warrant, by his
acceptance thereof, consents and agrees with the Company and every other Holder
of any Warrant that:








--------------------------------------------------------------------------------

                  (i)     The Warrants are transferable only on the registry
books of the Company by the Registered Holder thereof in person or by his or her
attorney duly authorized in writing and only if such Warrants are surrendered at
the office of the Company, duly endorsed or accompanied by a proper instrument
of transfer satisfactory to the Company, in its sole discretion, together with
payment of any applicable transfer taxes; and




                  (ii)     The Company may deem and treat the person in whose
name the Warrant is registered as the Holder and as the absolute, true and
lawful owner thereof for all purposes, and the Company shall not be affected by
any notice or knowledge to the contrary, except as otherwise expressly provided
in Section 3.




     10.   Investment Representation and Legend. The Holder, by acceptance of
the Warrants, represents and warrants to the Company that it is acquiring the
Warrants and the shares of Common Stock (or other securities) issuable upon the
exercise hereof for investment purposes only and not with a view towards the
resale or other distribution thereof and agrees that the Company may affix upon
this Warrant the following legend:




"This Warrant has been issued in reliance upon the representation of the Holder
that it has been acquired for investment purposes and not with a view towards
the resale or other distribution thereof. Neither this Warrant nor the shares
issuable upon the exercise of this Warrant have been registered under the
Securities Act of 1933, as amended."




The Holder, by acceptance of this Warrant, further agrees that the Company may
affix the following legend to certificates for shares of Common Stock issued
upon exercise of this Warrant:




"The securities represented by this certificate have been issued in reliance
upon the representation of the Holder that they have been acquired for
investment and not with a view toward the resale or other distribution thereof,
and have not been registered under the Securities Act of 1933, as amended.
Neither the securities evidenced hereby, nor any interest therein, may be
offered, sold, transferred, encumbered or otherwise disposed of unless either
(i) there is an effective registration statement under said Act relating thereto
or (ii) the Company has received an opinion of counsel, reasonably satisfactory
in form and substance to the Company, stating that such registration is not
required."




     11.   Cancellation of Warrants.  If the Company shall purchase or acquire
any Warrant or Warrants, by redemption or otherwise, each such Warrant shall
thereupon be and canceled by it and retired.  The Company shall also cancel the
Warrant or Warrants following exercise of any or all thereof or delivered to it
for transfer, split up, combination or exchange.




     12.   Modification of Warrant. The terms of the Warrants shall not be
modified, supplemented or altered in any respect except with the consent in
writing of the Registered Holders representing at least a majority of the
Warrants then outstanding; provided, that, no change in the number or nature of
the securities purchasable upon the exercise of any Warrant, or the Warrant
Price therefore, or the acceleration of the Warrant Expiration Date, shall be
made without the consent in writing of the Registered Holder of the Warrant, and
in compliance with applicable law.




     13.   Notices.  All notices, requests, consents and other communications
hereunder shall be in writing and shall be deemed to have been made when
delivered or mailed by means of first class registered or certified mail,
postage prepaid as follows: if to the Registered Holder of a Warrant, at the
address of such Holder as shown on the registry books maintained by the Company;
if to the Company, at 1775 Summitview Way, PO Box 533, Crestone, CO. 81131 or at
such other address as may have been furnished to the Registered Holder in
writing by the Company.




     14.   Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without reference to
principles of conflict of laws.








--------------------------------------------------------------------------------

     15.   Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company, the Registered Holder and their respective
successors and assigns, and the Holders from time to time of the Warrants.
 Nothing in this Warrant is intended nor shall be construed to confer upon any
other person any right, remedy or claim, in equity or at law, or to impose upon
any other person any duty, liability or obligation.




     16.   Registration Rights. Registration of Common Stock.




16.1.

Registration.                




In the event that the Company files any registration statement for its Common
Stock hereafter, the Registrable Securities (defined as the Common Stock
Underlying the exercise of the Warrants ) shall have “piggy-back” registration
rights in such Registration Statement (one time only), subject to underwriter
approval, with registration expenses allocated as set forth below.




          16.2    Registration Procedures.  In connection with the registration
of any Registrable Securities under the Securities Act as provided in this
Section 16, the Company will use its best efforts, as expeditiously as possible
to:




          (a)     Prepare and file with the Securities and Exchange Commission
the Registration Statement with respect to such Registrable Securities and use
its best efforts to cause such Registration Statement to become effective;




          (b)     Prepare and file with the Securities and Exchange Commission
such amendments and supplements to such Registration Statement and the
prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for a period of 12 months, unless agreed
otherwise,  and to comply with the provisions of the Securities Act (to the
extent applicable to the Company)with respect thereto;




          (c)     Furnish to each seller of such Registrable Securities such
number of copies of such Registration Statement and of each such amendment and
supplement thereto (in each case including all exhibits), such number of copies
of the prospectus included in such Registration Statement (including each
preliminary prospectus), in conformity with the requirements of the Securities
Act, and such other documents, as such seller may reasonably request, in order
to facilitate the disposition of the Registrable Securities owned by such
seller;




          (d)     Use its best efforts to register or qualify such Registrable
Securities covered by such Registration Statement under such other securities or
blue sky laws of such jurisdictions as any seller reasonably requests, and do
any and all other acts and things which may be reasonably necessary or advisable
to enable such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller, except that the Company will not
for any such purpose be required to qualify generally to do business as a
foreign corporation in any jurisdiction wherein it would not, but for the
requirements of this Section 16.2(d) be obligated to be qualified, to subject
itself to taxation in any such jurisdiction, or to consent to general service of
process in any such jurisdiction;




          (e)     Provide a transfer agent and registrar for all such
Registrable Securities covered by such Registration Statement not later than the
effective date of such Registration Statement;




          (f)     Notify each seller of such Registrable Securities at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus included in such Registration Statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, at the request of any such seller, the Company will prepare
a supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading;








--------------------------------------------------------------------------------

          (g)     Cause all such Registrable Securities to be listed on each
securities exchange or automated over-the-counter trading system on which
similar securities issued by the Company are then listed;




          (h)     Enter into such customary agreements and take all such other
actions as reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities; and




          (i)     Make available for inspection by any seller of Registrable
Securities, all financial and other records, pertinent corporation documents and
properties of the Company, and cause the Company's officers, directors and
employees to supply all information reasonably requested by any such seller in
connection with the Registration Statement pursuant to Section 16.1.




          16.3.     Registration and Selling Expenses.  (a)  All expenses
incurred by the Company in connection with the Company's performance of or
compliance with this Section 16, including, without limitation (i) all
registration and filing fees (including all expenses incident to filing with the
National Association of Securities Dealers, Inc.), (ii) blue sky fees and
expenses, (iii) all necessary printing and duplicating expenses and (iv) all
fees and disbursements of counsel and accountants for the Company (including the
expenses of any audit of financial statements), retained by the Company (all
such expenses being herein called "Registration Expenses"), will be paid by the
Company except as otherwise expressly provided in this Section 16.3. The term
"Registration Expenses" shall not include any underwriting discounts or
commissions incurred by the Purchaser, which shall be the responsibility of the
Purchaser.




          (b)     The Company will, in any event, in connection with any
registration statement, pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal, accounting or other duties in connection therewith and expenses of audits
of year-end financial statements), the expense of liability insurance and the
expenses and fees for listing the securities to be registered on one or more
securities exchanges or automated over-the-counter trading systems on which
similar securities issued by the Company are then listed.




          (c)     Nothing herein shall be construed to prevent any Holder or
Holders of Registrable Securities from retaining such counsel as they shall
choose, the expenses of one of which, as determined by the Holder or Holders,
shall be borne by the Holders.




          16.4.     [Intentionally Omitted]




          16.5.     Indemnification.  (a)  The Company hereby agrees to
indemnify, to the extent permitted by law, each Holder of Registrable
Securities, its officers and directors, if any, and each person, if any, who
controls such Holder within the meaning of the Securities Act, against all
losses, claims, damages, liabilities and expenses (under the Securities Act or
common law or otherwise) caused by any untrue statement or alleged untrue
statement of a material fact contained in any registration statement or
prospectus (and as amended or supplemented if the Company has furnished any
amendments or supplements thereto) or any preliminary prospectus, which
registration statement, prospectus or preliminary prospectus shall be prepared
in connection with the registration contemplated by this Section 16, or caused
by any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by any untrue statement or alleged untrue statement contained in or by
any omission or alleged omission from information furnished in writing by such
Holder to the Company in connection with the registration contemplated by this
Section 16, provided the Company will not be liable pursuant to this Section
16.5 if such losses, claims, damages, liabilities or expenses have been caused
by any selling security Holder's failure to deliver a copy of the registration
statement or prospectus, or any amendments or supplements thereto, after the
Company has furnished such Holder with the number of copies required by Section
16.2(c).








--------------------------------------------------------------------------------

          (b)     In connection with any registration statement in which a
Holder of Registrable Securities is participating, each such Holder shall
furnish to the Company in writing such information as is reasonably requested by
the Company for use in any such registration statement or prospectus and shall
severally, but not jointly,  indemnify, to the extent permitted by law, the
Company, its directors and officers and each person, if any, who controls the
Company within the meaning of the Securities Act, against any losses, claims,
damages, liabilities and expenses resulting from any untrue statement or alleged
untrue statement of a material fact or any omission or alleged omission of a
material fact required to be stated in the registration statement or prospectus
or any amendment thereof or supplement thereto or necessary to make the
statements therein not misleading, but only to the extent such losses, claims,
damages, liabilities or expenses are caused by an untrue statement or alleged
untrue statement contained in or by an omission or alleged omission from
information so furnished in writing by such Holder in connection with the
registration contemplated by this Section 16. If the offering pursuant to any
such registration is made through underwriters, each such Holder agrees to enter
into an underwriting agreement in customary form with such underwriters and to
indemnify such underwriters, their officers and directors, if any, and each
person who controls such underwriters within the meaning of the Securities Act
to the same extent as hereinabove provided with respect to indemnification by
such Holder of the Company.  Notwithstanding the foregoing or any other
provision of this Agreement, in no event shall a Holder of Registrable
Securities be liable for any such losses, claims, damages, liabilities or
expenses in excess of the net proceeds received by such Holder in the offering.




          (c)     Promptly after receipt by an indemnified party under Section
16.5 (a) or (b) of notice of the commencement of any action or proceeding, such
indemnified party will, if a claim in respect thereof is made against the
indemnifying party under such Section, notify the indemnifying party in writing
of the commencement thereof; but the omission so to notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party otherwise than under such Section. In case any such action or
proceeding is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein, and, to the extent that it wishes, jointly with
any other indemnifying party similarly notified, to assume the defense thereof,
with counsel approved by such indemnified party, and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under such Section for any legal or any other expenses subsequently
incurred by such indemnified party in connection with the defense thereof (other
than reasonable costs of investigation) unless incurred at the written request
of the indemnifying party. Notwithstanding the above, the indemnified party will
have the right to employ counsel of its own choice in any such action or
proceeding if the indemnified party has reasonably concluded that there may be
defenses available to it which are different from or additional to those of the
indemnifying party, or counsel to the indemnified party is of the opinion that
it would not be desirable for the same counsel to represent both the
indemnifying party and the indemnified party because such representation might
result in a conflict of interest (in either of which cases the indemnifying
party will not have the right to assume the defense of any such action or
proceeding on behalf of the indemnified party or parties and such legal and
other expenses will be borne by the indemnifying party). An indemnifying party
will not be liable to any indemnified party for any settlement of any such
action or proceeding effected without the consent of such indemnifying party.








--------------------------------------------------------------------------------

          (d)     If the indemnification provided for in Section 16.5(a) or (b)
is unavailable under applicable law to an indemnified party in respect of any
losses, claims, damages or liabilities referred to therein, then each applicable
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the Company on the one hand and of
the Holders of Registrable Securities on the other in connection with the
statements or omissions which resulted in such losses, claims, damages, or
liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and of the Holders of Registrable
Securities on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the Company
or by the Holders of Registrable Securities and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages and liabilities referred to above shall be deemed to
include, subject to the limitations set forth in Section 16.5(c), any legal or
other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who is not guilty of such
fraudulent misrepresentation.




          (e)     Promptly after receipt by the Company or any Holder of
Securities of notice of the commencement of any action or proceeding, such party
will, if a claim for contribution in respect thereof is to be made against
another party (the "contributing party"), notify the contributing party of the
commencement thereof; but the omission so to notify the contributing party will
not relieve it from any liability which it may have to any other party other
than for contribution hereunder. In case any such action, suit, or proceeding is
brought against any party, and such party notifies a contributing party of the
commencement thereof, the contributing party will be entitled to participate
therein with the notifying party and any other contributing party similarly
notified.




     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
as of the date first above written.




                              BION ENVIRONMENTAL TECHNOLOGIES, INC.







                              By: _________________________________

                                  Authorized Officer














--------------------------------------------------------------------------------




SUBSCRIPTION FORM




To Be Executed by the Registered Holder

in Order to Exercise Warrant




     The undersigned Registered Holder hereby irrevocably elects to exercise
___________ Warrants represented by this certificate, and to purchase the
securities issuable upon the exercise of such Warrants, and requests that
certificates for such securities shall be issued in the name of




     PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER




      ______________________________________________________

      ______________________________________________________

      ______________________________________________________

      ______________________________________________________

      [please print or type name and address]




and be delivered to

      ______________________________________________________

      ______________________________________________________

      ______________________________________________________

      ______________________________________________________

      [please print or type name and address]




and if such number of Warrants shall not be all the Warrants evidenced by this
Warrant Certificate, that a new Warrant for the balance of such  Warrants be
registered in the name of, and delivered to, the Registered Holder at the
address stated below.




     The undersigned represents that the exercise of the within Warrant was
solicited by a member of the FINRA. If not solicited by an FINRA member, please
write "unsolicited" in the space below.




                                    _________________________________________

                                    (Name of FINRA Member)




Dated:                                X   ___________________________________

                                          ___________________________________

                                          ___________________________________

                                                        Address




                                          ___________________________________

                                              Taxpayer Identification Number




                                          ___________________________________

                                                  Signature



































--------------------------------------------------------------------------------

ASSIGNMENT




To Be Executed by the Registered Holder

In Order to Assign Warrant




FOR VALUE RECEIVED,                                     hereby sells, assigns
and transfers unto




            PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER




          ______________________________________________________

          ______________________________________________________

          ______________________________________________________

          ______________________________________________________

          [please print or type name and address]




     ___________________________ of the  Warrants represented hereby, and hereby
irrevocably constitutes and appoints




__________________________________________________________________________

Attorney to transfer this Warrant on the books of the Company, with full power
of substitution in the premises.




Dated: _____________________________ X    ___________________________________

                                                Signature Guaranteed







                                          ___________________________________




THE SIGNATURE TO THE ASSIGNMENT OR THE SUBSCRIPTION FORM MUST CORRESPOND TO THE
NAME AS WRITTEN UPON THE FACE OF THIS WARRANT CERTIFICATE IN EVERY PARTICULAR,
WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER, AND MUST BE
GUARANTEED BY A MEMBER OF THE MEDALLION STAND PROGRAM.











































--------------------------------------------------------------------------------

PROMISSORY NOTE

          

          

Borrower:

Dominic Bassani, 64 Village Hill Drive Dix Hills New York 11746 (the
"Borrower").

Lender:

Bion Environmental Technologies, Inc., 1775 Summitview Way, Crestone, CO, 81131
(the "Lender").

Principal Amount:      $300,000.00 USD



1.

FOR VALUE RECEIVED, the Borrower promises to pay to the Lender at such address
as may be provided in writing to the Borrower, the principal sum of $300,000.00
USD, with interest accrued at 4% per annum rate from August 1, 2018, payable on
the unpaid principal.



2.

This Note will be repaid in full on July 1, 2020.



3.

At any time while not in default under this Note, the Borrower may pay the
outstanding balance then owing under this Note, in whole or in part to the
Lender without further bonus or penalty.



4.

All costs, expenses and expenditures including, without limitation, the complete
reasonable legal costs incurred by the Lender in enforcing this Note as a result
of any default by the Borrower, will be added to the principal then outstanding
and will immediately be paid by the Borrower.



5.

This Note is secured by the Replacement (1) 2015 Deferred Convertible Note
(original dated January 1, 2015) with the current balance of $300,000 (the
“Collateral” or the “Replacement Note”) as agreed by Borrower and Lender and
authorized at Lender’s Board of Director’s meeting on August 1, 2018.  The
Borrower grants to the Lender a security interest in the Collateral until this
Note is paid in full. The original Replacement Note shall be held in the
possession of the Lender in order to perfect Lender’s security interest in the
Collateral. If the Borrower defaults in payment as required under this Note or
after demand for ten (10) days, interest shall thereafter accrue at the rate of
1.5% per month (compounded) on all sums owed by Borrower to Lender pursuant to
this Note. Upon any such uncured default by Borrower, the Lender may, at its
sole election, exercise any or all of its rights as a secured creditor and
secured party, including the right to reduce the balance of the Replacement Note
owed by Lender by the full amount due (including principal, interest and
reasonable related costs per paragraph 4 above) under this Note if the default
remains uncured for 60 days and no written agreement is reached between Borrower
and Lender related to the default. If any term, covenant, condition or provision
of this Note is held by a court of competent jurisdiction to be invalid, void or
unenforceable, it is the parties' intent that such provision be reduced in scope
by the court only to the extent deemed necessary by that court to render the
provision reasonable and enforceable and the remainder of the provisions of this
Note will in no way be affected, impaired or invalidated as a result.




--------------------------------------------------------------------------------





6.

This Note will be construed in accordance with and governed by the laws of the
State of Colorado.



7.

This Note will enure to the benefit of and be binding upon the respective heirs,
executors, administrators, successors and assigns of the Borrower and the
Lender.  The Borrower waives presentment for payment, notice of non-payment,
protest and notice of protest.

IN WITNESS WHEREOF the Borrower has duly affixed their signatures under seal on
this ___ day of September, 2018.




 

_________________________________

 

Dominic Bassani








--------------------------------------------------------------------------------

THIS NOTE IS NOT TRANSFERABLE WITHOUT THE EXPRESS WRITTEN CONSENT OF BION
ENVIRONMENTAL TECHNOLOGIES, INC. ("BION"). THE SECURITIES REPRESENTED BY THIS
NOTE OR TO BE ISSUED UPON CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN EXEMPTION THEREFROM. ANY SUCH TRANSFER MAY ALSO BE SUBJECT
TO APPLICABLE STATE SECURITIES LAWS.




BION ENVIRONMENTAL TECHNOLOGIES, INC.

REPLACEMENT (1)




2015 Deferred Compensation Convertible Promissory Note




$300,000.00    

August 1, 2018




The original 2015 Deferred Compensation Convertible Promissory Note (“Lost
Note”) has been lost and Holder agrees that the Lost Note is now cancelled and
is without value.  This Replacement Note represents a portion of the Lost Note
and shall be held by Bion as security for payment of an outstanding promissory
note for which Holder is obligated to Bion, a copy of which promissory note is
attached ($300,000.00).  The text below starting with Section 1 sets forth the
original text of the Lost Note.  The maturity Date of the Note (and therefore of
this Replacement Note) has been extended to July 1, 2019.




Bion Environmental Technologies, Inc., a Colorado corporation ("Bion"), for
value received, hereby promises to pay to Dominic Bassani or registered assigns
(the "Holder") (who resides at 64 Village Hill Drive, Dix Hills, New York 11746)
the initial principal sum of Three Hundred Thousand Dollars and 0.0 Cents.
($300,000.00), with interest from the date of issuance of this 2015 Deferred
Compensation Convertible Promissory Note ('Note' or 'Notes’) on the unpaid
principal balance at a simple rate equal to four percent (4%) per annum, on July
1, 2019 (the "Maturity Date"). Interest shall be accrued.  Payment shall be made
at such place as designated by the Holder upon surrender of this Note, and shall
be in such coin or currency of the United States of America as at the time of
payment shall be legal tender for the payment of public and private debts.
Interest shall be computed on the basis of a 360-day year of twelve 30-day
months.




SECTION 1.

Prepayment.




This Note (including interest accrued on the principal hereof) may not be
prepaid in cash by Bion without the written consent of the Holder of the Note
but may be converted to UNITS (defined below) by the Holder at any time during
its term at the Conversion Price set forth in Section 2 below.




SECTION 2.

 Conversion and Exchange.




(a)

This Note shall be convertible, in whole or in part, into UNITS of Bion's
securities at the Conversion Price.  The initial Conversion Price shall be $.50
per Unit (defined in Exhibit A hereto) ("Conversion Price"), at any time at
election of Holder.








--------------------------------------------------------------------------------



(b)

Conversion Procedures




(i)

In the event that this entire Note is converted into UNITS, Bion's debt
obligation under this Note shall cease and Bion shall deliver certificates
representing the UNITS to the Holder upon delivery of an irrevocable written
notice to Bion specifying the name or names (with address) in which a
certificate or certificates evidencing the Units (including the common stock and
warrants contained therein) are to be issued. Bion shall thereupon deliver to
the Holder of the Note, or to the nominee or nominees of such person,
certificates evidencing the number of UNITS to which such person shall be
entitled as aforesaid, together with a cash adjustment of any fraction of a UNIT
as hereinafter provided, within three (3) business days of the date of
conversion.  In the event that less than all of this Note is converted into
UNITS, this Note shall remain outstanding with a reduced principal balance
reflecting the partial conversion and Bion shall deliver to the Holder of the
Note, or the nominee or nominees of such person, certificates evidencing the
number of UNITS to which such person is entitled as aforesaid, within three (3)
business days of the date of conversion.  Irrespective of the date of delivery
of Bion stock certificates, such conversion shall be deemed to have occurred as
of Bion's record date of the conversion and the person or persons entitled to
receive UNITS deliverable upon conversion of such Note shall be treated for all
purposes as the record holder or holders of such UNITS on such date.




(ii)

In the event that the Note is converted into UNITS as set forth above, Bion
shall pay any and all issue or other taxes that may be payable in respect of any
issue or delivery of UNITS on such conversion.   Bion, however, shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the issue or delivery of their UNITS (or other securities or assets) in a
name other than that in which the Note so converted was registered, and no such
issue or delivery shall be made unless and until the person requesting such
issue has paid to Bion, as appropriate, the amount of such tax or has
established, to the satisfaction of Bion, that such tax has been paid.




(c)

Protection in Case of a Merger of Bion.  In case of any capital reorganization
or reclassification, or any consolidation or merger to which Bion is a party
other than a merger or consolidation in which Bion is the continuing
corporation, or in case of any sale or conveyance to another entity of the
property of Bion as an entirety or substantially as a entirety, or in the case
of any statutory exchange of securities with another corporation (including any
exchange effected in connection with a merger of a third corporation into Bion),
the Holder of this Note shall have the right thereafter to receive on the
conversion of this Note into UNITS of the kind and amount of securities, cash or
other property which the Holder would have owned or have been entitled to
receive immediately after such reorganization, reclassification, consolidation,
merger, statutory exchange, sale or conveyance had this Note been converted into
UNITS immediately prior to the effective date of such reorganization,
reclassification, consolidation, merger, statutory exchange, sale or conveyance
and in any such case, if necessary, appropriate adjustment shall be made in the
application of the provisions set forth in this Section 2 with respect to the
rights and interests thereafter of the Holder of this Note to the end that the
provisions set forth in this Section 2 shall thereafter correspondingly be made
applicable, as nearly as may reasonably be, in relation to any shares of stock
or other securities or property thereafter deliverable on the Note. The above
provisions of this Subsection (e) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, statutory
exchanges, sales or conveyances. Bion shall require the issuer of any shares of
stock or other securities or property thereafter deliverable on the exercise of
this Note to be responsible for all of the agreements and obligations of Bion
hereunder. Notice of any such reorganization, reclassification, consolidation,
merger, statutory exchange, sale or conveyance and of said provisions so
proposed to be made, shall be mailed to the Holder of the Note not less than 10
days prior to such event. A sale of all or substantially all of the assets of
Bion for a consideration consisting primarily of securities shall be deemed a
consolidation or merger for the foregoing purposes.








--------------------------------------------------------------------------------



(d)

Reservation of Shares; Transfer Taxes; Etc.

Bion shall at all times reserve and keep available, out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
conversion of the Notes, such number of shares of its Common Stock as shall be
sufficient to effect the conversion of all Notes from time to time outstanding.
  Bion shall use its best efforts from time to time, in accordance with the laws
of the State of Colorado, to increase the authorized number of shares of Common
Stock if at any time the number of shares of Common Stock not outstanding shall
not be sufficient to permit the conversion of all the then-outstanding Notes. In
the event that Bion intends to offer Stock other than Common Stock, they shall
authorize the issuance of sufficient shares of such stock to permit the
conversion of all the then-outstanding Notes.




SECTION 3.

Fractional UNITS




Bion shall not be required to issue fractions of UNITS or other stock upon the
conversion of the Note. If any fraction of a share would be issuable on the
Conversion of the Note, Bion shall purchase such fraction for an amount in cash
equal to its fair market value, as determined in good faith by the Board of
Directors of Bion.




SECTION 4.

Events of Default Defined.




The following shall each constitute an "Event of Default" hereunder:




(a)

the failure of Bion to make any payment of principal or interest on this Note
when due and payable;




(b)

the failure of Bion to observe or perform any covenant in this Note, and such
failure shall have continued unremedied for a period of sixty (6) days after
notice;




(c)

if Bion shall:




(1)

admit in writing its inability to pay its debts generally as they become due,




(2)

file a petition in bankruptcy or a petition to take advantage of any insolvency
act,




(3)

make an assignment for the benefit of its creditors,




(4)

consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property,




(5)

on a petition in bankruptcy filed against, be adjudicated a bankrupt, or




(6)

file a petition or answer seeking reorganization or arrangement under the
federal bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof;




(d)

if a court of competent jurisdiction shall enter an order, judgment or decree
appointing, without the consent of Bion, a receiver of Bion or of the whole or
any substantial part of its property, or approving a petition filed against it
seeking reorganization or arrangement of Bion under the federal bankruptcy laws
or any other applicable law or statute of the United States of America or any
State thereof, and such order, judgment or decree shall not be vacated or set
aside or stayed within thirty (30) days from the date of entry thereof;




(e)

if, under the provisions of any other law for the relief or aid of debtors, any
court of competent jurisdiction shall assume custody or control of Bion or the
whole or any substantial part of its property and such custody or control shall
not be terminated or stayed within thirty (30) days from the date of assumption
of such custody or control;




(f)

the liquidation, dissolution or winding up of Bion; or








--------------------------------------------------------------------------------



(g)

a final judgment or judgments for the payment of money in excess of $500,000 in
the aggregate shall be rendered by one or more courts, administrative or
arbitral tribunals or other bodies having jurisdiction against Bion and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within 60 days from the date
of entry thereof and Bion shall not, within such 60-day period, or such longer
period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal.




SECTION 5.

Remedies Upon Event of Default.




(a)

Upon the occurrence of an event of Default, (i) the entire principal amount of,
and all accrued and unpaid interest on, this Note shall automatically become
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by Bion.




(b)

No remedy herein conferred upon the Holder of this Note is intended to be
exclusive of any other remedy and each and every such remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise.




SECTION 6.

Miscellaneous.




(a)

Rights of Holders Inter Se   Each Holder shall have the absolute right to
exercise or refrain from exercising any right or rights which such Holder may
have by reason of this Note or any security received in conversion of the Note
including, without limitation, the right to consent to the waiver of any
obligation of Bion and to enter into an agreement with Bion for the purpose of
modifying this Note or any agreement effecting such modification, and such
Holder shall not incur any liability to any other Holder or Holders of the Notes
with respect to exercising or refraining from exercising any such right or
rights.




(b)

Exculpation Among Holders.   Holder acknowledges and agrees that it is not
relying upon any other Holder, or any officer, director, employee partner or
affiliate of any such other Holder, in making its investment or decision to
acquire the Note or in monitoring this Note.  Each Holder agrees that no Holder
nor any controlling person, officer, director, shareholder, partner, agent or
employee of any Holder shall be liable for any action heretofore or hereafter
taken or omitted to be taken by any of them relating to or in connection with
Bion or the Notes, or both.

(c)

Actions by Holders.  Any actions permited to be taken by the Holder of this Note
and any consents required to be obtained from the same under this Note, may be
taken or given only by the Holder.  




(d)

Amendments and Waivers.  The Holder of this Note may waive or otherwise consent
to the amendment of any of the provisions hereof.




(e)

Restrictions on Transferability.  The securities represented by this Note (or to
be issued in conversion of this Note) have been acquired for investment and have
not been registered under the Securities Act of 1933, as amended, or the
securities laws of any state or other jurisdiction. Without such registration,
such securities may not be sold, pledged, hypothecated or otherwise transferred,
except pursuant to exemptions from the Securities Act of 1933, and the
securities laws of any state or other jurisdiction, PROVIDED, HOWEVER, that the
shares in the Units to be received upon conversion and the shares to be received
upon exercise of the warrants contained in such Units shall be issued pursuant
to Bion’s 2006 Consolidated Incentive Plan (as amended) (“Plan”) and shall
registered pursuant to Bion’s S-8 Registration Statement (as amended) (“S-8”);
and FURTHER PROVIDED, if Bion does not have an effective S-8  covering such
shares, upon demand by Holder, Bion shall file & process to effectiveness a new
S-8 (or other form of registration statement) covering the securities received
by Holder =upon conversion, at Bion’s sole expense.




 





--------------------------------------------------------------------------------



(f)

Governing Law.  This Note shall be governed by and construed in accordance with
the laws of the State of Colorado, excluding the body of law relating to
conflict of laws. Notwithstanding anything to the contrary contained herein, in
no event may the effective rate of interest collected or received by the Holder
exceed that which may be charged, collected or received by the Holder under
applicable law.




(g)

Consent to Jurisdiction.  The parties hereto irrevocably consent to the
jurisdiction of the courts of the State of Colorado and of any federal court
located in such State in connection with any action or proceeding arising out of
or relating to this Note, any document or instrument delivered pursuant to, in
connection with or simultaneously with this Note, or a breach of this Note or
any such document or instrument.  Within 30 days after service, or such other
time as may be mutually agreed upon in writing by the attorneys for the parties
to such action or proceeding, the party so served shall appear or answer such
summons, complaint or other process.

(h)

Interpretation.  If any term or provision of this Note shall be held invalid,
illegal or unenforceable, the validity of all other terms and provisions hereof
shall in no way be affected thereby.




(i)

Successors and Assigns.  This Note shall be binding upon Bion and its successors
and assigns and shall inure to the benefit of the Holder and its successors and
assigns.




(j)

Notices.  All notices, requests, consents and demands shall be made in writing
and shall be mailed postage prepaid, or delivered by hand, to Bion or to the
Holder thereof at their respective addresses set forth below or to such other
address as may be furnished in writing to the other party hereto:




If to the Holder:

At the address set forth above







If to Bion:

Bion Environmental Technologies, Inc.

1775 Summitview Way

PO Box 566

Crestone, CO 81131







(k)

Saturdays, Sundays, Holidays.  If any date that may at any time be specified in
this Note as a date for the making of any payment of principal or interest under
this Note shall fall on Saturday, Sunday or on a day which in Colorado shall be
a legal holiday, then the date for the making of that payment shall be the next
subsequent day which is not a Saturday, Sunday or legal holiday.







IN WITNESS WHEREOF, this Note has been executed and delivered as a sealed
instrument on the date first above written by the duly authorized representative
of Bion.




 

BION ENVIRONMENTAL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:  Mark A. Smith

 

 

Its:  President









